Case 1:20-cv-02172-RM-NYW Document 41 Filed 11/19/20 USDC Colorado Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

  Civil Action No.: 20-cv-02172-RM-NYW

  LINDSAY MINTER,
  PASTOR THOMAS MAYES,
  KRISTIN MALLORY,
  TYLER SPRAGUE,
  ALISSIA ACKER,
  IRMA JOLENE FISHER, and
  TOBIAS HOPP, on behalf of themselves, and others similarly situated,

  Plaintiffs,

  v.

  CITY OF AURORA, COLORADO,
  INTERIM POLICE CHIEF VANESSA WILSON, in her official and individual capacities,
  MAYOR MICHAEL COFFMAN, in his individual capacity,
  STEPHEN REDFEARN, in his individual capacity,
  DELBERT L. TISDALE, JR., in his individual capacity,
  MICHAEL McCLELLAND, in his individual capacity,
  TERRY BROWN, in his individual capacity,
  REGINALD DePASS, in his individual capacity,
  NATHANIEL MOSS, in his individual capacity,
  STEPHEN T. GARBER, in his individual capacity,
  DARREN CHAMBERLAND, in his individual capacity,
  MATTHEW BRUKBACHER, in his individual capacity,
  WILLIAM HUMMEL, in his individual capacity,
  DANIEL SMICK, in his individual capacity,
  JASON BUBNA, in his individual capacity,
  AUSTIN RUNYON, in his individual capacity,
  SAMMIE WICKS, II, in his individual capacity,
  JOSHUA WINTERS, in his individual capacity,
  KEVIN DEICHSEL, in his individual capacity,
  RYAN SWEENEY, in his individual capacity,
  JORDAN O’NEAL, in his individual capacity,
  CALEB JOSEPH PARRELLA, in his individual capacity,
  EDWARD L. VANCE, in his individual capacity,
  NICHOLAS WILSON, in his individual capacity,
  MICHAEL BENDER, in his individual capacity,
  KATHRINE LEWIS, in her individual capacity,
  DEJON MARSH, in his individual capacity,
  ROBERT ROSEN, in his individual capacity,
Case 1:20-cv-02172-RM-NYW Document 41 Filed 11/19/20 USDC Colorado Page 2 of 4




  RONALD JAUREGUI-GUTIERREZ, in his individual capacity,
  HADEN JONSGAARD, in her individual capacity,
  MATTHEW GREEN, in his individual capacity,
  ETHAN SNOW, in his individual capacity,
  BRIAN MCCLURE, in his individual capacity,
  SCOTT OSGOOD, in his individual capacity,
  RYAN STOLLER, in his individual capacity,
  JUAN GONZALEZ, in his individual capacity,
  JENNIFER MCCORMACK, in her individual capacity,
  NICHOLAS BRUNGARDT, in his individual capacity,
  JOSHUA BEBEE, in his individual capacity,
  STEVEN BRENNEMAN, in his individual capacity,
  NICHOLAS LESANSKY, in his individual capacity,
  MATTHEW CAMPBELL, in his individual capacity,
  CORY MANKIN, in his individual capacity,
  GRETA SALAZAR, in her individual capacity,
  JEANNETTE RODRIGUEZ, in her individual capacity,
  ROBERT WEATHERSPOON, in his individual capacity,
  TYLER TIEGEN, in his individual capacity,
  SEAN CONLEY, in his individual capacity,
  CHRISTOPHER (SHANE) PURCELL, in his individual capacity,
  LEWIS LITWILER, in his individual capacity,
  GREG BRYANT, in his individual capacity,
  BEN BULLARD, in his individual capacity,
  RYAN MCCONNELL, in his individual capacity
  BRANDON HOLDER, in his individual capacity,
  ANTHONY ROSALES, in his individual capacity,
  GREG GOMPERT, in his individual capacity,
  CARLY SIMMONS, in her individual capacity,

  Defendants.
  __________________

                             NOTICE OF ENTRY OF APPEARANCE
  ____________

  To the Clerk and all parties of record:

          I hereby certify that I am a member in good standing of the bar of this Court, and I appear
  in this case as counsel for above-named Defendants STEPHEN REDFEARN, DELBERT L.
  TISDALE, JR., MICHAEL McCLELLAND, TERRY BROWN, REGINALD DePASS,
  NATHANIEL MOSS, STEPHEN T. GARBER, DARREN CHAMBERLAND, MATTHEW
  BRUKBACHER, WILLIAM HUMMEL, DANIEL SMICK, JASON BUBNA, AUSTIN
  RUNYON, SAMMIE WICKS, II, JOSHUA WINTERS, KEVIN DEICHSEL, RYAN
  SWEENEY, JORDAN O’NEAL, CALEB JOSEPH PARRELLA, EDWARD L. VANCE,
                                                   2
Case 1:20-cv-02172-RM-NYW Document 41 Filed 11/19/20 USDC Colorado Page 3 of 4




  NICHOLAS WILSON, KATHRINE LEWIS, DEJON MARSH, ROBERT ROSEN, RONALD
  JAUREGUI-GUTIERREZ, HADEN JONSGAARD, MATTHEW GREEN, ETHAN SNOW,
  BRIAN MCCLURE, SCOTT OSGOOD, RYAN STOLLER, JUAN GONZALEZ, JENNIFER
  MCCORMACK, NICHOLAS BRUNGARDT, JOSHUA BEBEE, STEVEN BRENNEMAN,
  NICHOLAS LESANSKY, CORY MANKIN, GRETA SALAZAR, (“Aurora Officer
  Defendants”), in their individual capacities.

       Respectfully submitted this 19th day of November, 2020.



                                           s/ Michael T. Lowe
                                           Michael T. Lowe
                                           Bruno Colin & Lowe
                                           1999 Broadway, Suite 4300
                                           Denver, CO 80202
                                           303-831-1099
                                           303-831-1088-fax
                                           mlowe@brunolawyers.com
                                           Counsel for Aurora Officer Defendants in their
                                           individual capacities




                                              3
Case 1:20-cv-02172-RM-NYW Document 41 Filed 11/19/20 USDC Colorado Page 4 of 4




                                  CERTIFICATE OF SERVICE

          I certify that on this 19th day of November, 2020, a true and correct copy of the foregoing
  NOTICE OF ENTRY OF APPEARANCE was e-filed via CM/ECF system and served
  electronically or by U.S. Mail, postage prepaid, to the following:

  Mari Newman                                          Peter H. Doherty
  Andy McNulty                                         Lasater & Martin PC
  Helen Oh                                             8822 South Ridgeline Boulevard
  KILLMER, LANE & NEWMAN, LLP                          Suite 405
  1543 Champa St., Ste. 400                            Highlands Ranch, CO 80129
  Denver, CO 80202                                     peter@lasaterandmartin.com
  mnewman@kln-law.com                                  Attorney for Defendant Rodriguez
  amcnulty@kln-law.com
  hoh@kln-law.com                                      Writer Mott
  Attorneys for Plaintiffs                             Rebecca McClain Taylor
                                                       Arapahoe County Attorney’s Office –
  Thomas S. Rice                                       Littleton
  Eric Ziporin                                         5334 South Prince Street
  Jonathan N. Eddy                                     Littleton, CO 80120-1136
  SGR, LLC                                             wmott@arapahoegov.com
  3900 East Mexico Ave, Suite 700                      rtaylor@arapahoegov.com
  Denver, CO 80210                                     Attorneys for Arapahoe County
  trice@sgrllc.com                                     Defendants
  eziporin@sgrllc.com
  jeddy@sgrllc.com                                     Rachel Jane Marilyn Bender
  Attorneys for City of Aurora, Michael                Rebecca Philana Klymkowsky
  Coffman, and Chief Wilson                            Jefferson County Attorney's Office
                                                       100 Jefferson County Parkway
                                                       Suite 5500
                                                       Golden, CO 80419
                                                       rbender@jeffco.us
                                                       rklymkow@jeffco.us
                                                       Attorneys for Jefferson County
                                                       Defendants




                                               s/ Julie Bozeman
                                               Julie Bozeman, Paralegal
                                               Bruno, Colin & Lowe, P.C.


                                                  4
